ORDER

PER CURIAM.
Edward Morris (“Defendant”) appeals from the judgment entered after a jury found him guilty of two counts of attempted burglary in the first degree,. Section 569.160 RSMo, and one count of property damage in the second degree, Section 569.120 RSMo. Defendant contends the tri*550al court erred in denying his motion to dismiss, his motion to suppress, and in omitting an element of burglary in the jury instructions.
We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. An opinion reciting the facts in detail and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Missouri Supreme Court Rule 30.25.